UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Fiscal Year Ended December 31, 2008 OR oTransition Report Pursuant to Section 13or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number:0-52411 BONANZA OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 76-0720654 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3000 Richmond Avenue, Suite 400, Houston, Texas 77098 (Address of principal executive offices) Registrant's telephone number, including area code: (713) 333-5808 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check markif disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2008 $ 17,249,450 Number of shares of registrant’s common stock outstanding as of April 15, 2009 36,676,017 DOCUMENTS INCORPORATED BY REFERENCE Portions of registrant’s proxy statement related to the registrant’s 2009 annual meeting of stockholders have been incorporated by reference in parts II and III hereof. BONANZA OIL & GAS, INC. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 5 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 10 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 14 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 21 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 21 ITEM 9A. CONTROLS AND PROCEDURES 23 ITEM 9B. OTHER INFORMATION 24 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 24 ITEM 11. EXECUTIVE COMPENSATION 24 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 24 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 24 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 25 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K 26 SIGNATURES 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 CONSOLIDATED BALANCE SHEETS F-2 STATEMENTS OF CONSOLIDATED OPERATIONS F-3 STATEMENTS OF CONSOLIDATED STOCKHOLDERS’ EQUITY F-4 STATEMENTS OF CONSOLIDATED CASH FLOWS F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-6 1 PART I ITEM 1.BUSINESS FORWARD-LOOKING STATEMENTS We often discuss expectations regarding our future markets, demand for our products and services, and our performance in our annual and quarterly reports, press releases, and other written and oral statements.Statements that relate to matters that are not historical facts are “forward-looking statements” within the meaning of the safe harbor provisions of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These “forward-looking statements” are based on an analysis of currently available competitive, financial and economic data and our operating plans.They are inherently uncertain and investors should recognize that events and actual results could turn out to be significantly different from our expectations.By way of illustration, when used in this document, words such as “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” “project,” “will,” “should,” “could,” “may,” “predict” and similar expressions are intended to identify forward-looking statements. This Annual Report on Form 10-K, including Management’s Discussion and Analysis of Financial Condition and Results of Operations, includes forward-looking statements.Forward-looking statements include, but are not limited to, any statements regarding future revenues, costs and expenses, earnings, earnings per share, margins, cash flows, dividends and capital expenditures.Important factors which may affect the actual results include, but are not limited to, political developments, market and economic conditions, changes in raw material, transportation and energy costs, industry competition, the ability to execute and realize the expected benefits from strategic initiatives including revenue growth plans and cost control and productivity improvement programs, changes in mix of products sold, mergers and acquisitions and their integration into Bonanza,changes in financial markets and changing legislation and regulations including changes in tax law or tax regulations.Forward-looking statements are not guarantees of future performance and the Company’s actual results may differ significantly from the results discussed in the forward-looking statements.The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. The above description of risks and uncertainties is by no means all-inclusive, but is designed to highlight what we believe are important factors to consider.For a more detailed description of risk factors, please see PartI —Item1A. — Risk Factors. Unless the context requires otherwise, references in this Annual Report on Form 10-K to “we,” “us,” “our,” “the Company,” or “Bonanza” means Bonanza Oil and Gas, Inc. and, where the context requires, includes our subsidiaries. General We are an independent energy company that is engaged in the exploration, development and production of crude oil, natural gas and natural gas liquids in the United States. We were incorporated in the State of
